Citation Nr: 0200136	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  99-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound of the right leg.

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to service connection for jungle rot.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a disability due to 
radiation exposure.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 RO decision which denied service 
connection for residuals of a shrapnel wound of the right 
leg, residuals of a right hand injury, jungle rot, a back 
disability, PTSD, and an unspecified disability claimed to be 
due to radiation exposure.  These are the only issues 
properly on appeal at this time.  The veteran testified in 
support of his claims at an RO hearing in July 1999 and at a 
Board videoconference hearing in September 2001.

The Board notes additional matters which are not on appeal.  
The veteran originally also appealed the RO's August 1998 
decision denying service connection for a right foot 
condition and diabetes mellitus; however, he withdrew his 
appeal of these issues at the July 1999 RO hearing, and thus 
they are not before the Board.  See 38 C.F.R. § 20.204 
(2001).  At the RO hearing, the veteran raised a claim for 
service connection for a left foot condition; such claim was 
denied by the RO in November 1999, the veteran did not timely 
appeal the issue, and thus it is not before the Board.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(1991). 


FINDINGS OF FACT

1.  The veteran did not sustain a shrapnel wound to the right 
leg during service, and any current right leg problem began 
years after service and is unrelated to service.

2.  A right hand injury during service is not shown, and any 
current right hand problem began years after service and is 
unrelated to service.

3.  Jungle rot (a fungal skin condition) during service is 
not shown, and any current skin condition began years after 
service and is unrelated to service.

4.  A back disorder during service is not shown, and any 
current back condition began years after service and is 
unrelated to service.

5.  The veteran does not have a current acceptable diagnosis 
of PTSD.  Moreover, during service he did not engage in 
combat with the enemy, and there is no credible supporting 
evidence to show service stressors which might lead to PTSD.

6.  Radiation exposure during service is not shown, nor is it 
shown that the veteran currently has any disorder related to 
alleged radiation exposure in service.


CONCLUSIONS OF LAW

1.  Residuals of a shrapnel wound of the right leg were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Residuals of a right hand injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

3.  Jungle rot was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

4.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).

6.  A disability claimed to be due to radiation exposure was 
not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Navy from July 1942 
to November 1945.  His service personnel records indicate 
that his primary occupational specialty was that of a 
shipfitter.  He had 29 months of sea duty, but there was no 
indication of awards or other information reflecting combat.  
His service vessels and stations included the USS LST 449 and 
the US Navy Base Hospital #18.

The veteran's service medical records are negative for a 
shrapnel wound or other disorder of the right leg, an injury 
or other disorder of the right hand, jungle rot or other skin 
condition, an injury or other disorder of the back, a 
psychiatric disorder, or radiation exposure.  The November 
1945 service separation examination noted normal skin, spine 
and extremities, and nervous system including psyche.  The 
only reported history of illness or injury was usual 
childhood diseases.

A November-December 1977 VA hospital summary indicates that 
the veteran was admitted to the psychiatry service with the 
chief complaint of anxiety for a year associated with 
employment.  It was noted that he had been followed by the 
hospital on an outpatient basis since May 1976 for depression 
and anxiety.  The veteran was noted to have improved during 
the current admission.  However, he did voice many somatic 
complaints, such as constipation, nausea, and cramps.  The 
discharge diagnosis was anxiety neurosis.

A March 1978 statement of S. F. Brown, M.D., indicates that 
the veteran was examined with chief complaints of no energy, 
crying spells, dizziness, weakness in legs, and hurting in 
chest.  It was noted that the veteran was employed by the 
city, and prior to that had a construction job.  The veteran 
reported no previous problems until about 3-4 months prior, 
and he related he had been having problems with his work 
supervisor.  During this time, he had crying spells, early 
morning nausea, and tremors, which worsened when he started 
to work.  Dr. Brown indicated a diagnosis of anxiety 
neurosis, probably job related.  A March 1978 statement from 
A. Mullen, M.D., also notes recent treatment for anxiety 
neurosis with depression.

A May 1979 examination report from B. H. Joslin, M.D., 
indicates a diagnosis of psychoneurosis, mixed type, with 
anxiety depression and much somatic preoccupation.

In July 1979, as part of a claim for VA non-service-connected 
pension, the veteran was afforded VA general medical and 
psychiatric evaluations.  The general medical examination 
report shows an essentially normal physical evaluation, save 
the presence of a Baker's cyst in the popliteal space of the 
left knee and borderline emphysema.  The skin was negative.  
With respect to the musculoskeletal system, it was noted that 
the veteran had normal range of motion of all of the joints, 
and of the cervical and lumbar spine.  The psychiatric 
examination led to a diagnosis of anxiety neurosis with 
depression and somatic preoccupation.

A February 1980 VA clinical record shows the veteran was seen 
for various physical complaints, and the impressions were 
questionable peptic ulcer disease, questionable coronary 
artery disease, and questionable anxiety.

In April 1980, the veteran was afforded VA general medical 
and psychiatric evaluations.  The general medical examination 
report was again negative for any significant abnormalities, 
to include the skin and musculoskeletal system.  The 
psychiatric examiner indicated a diagnosis of anxiety 
neurosis with depressive features and somatic preoccupation.

The veteran was granted VA non-service-connected pension 
benefits in an April 1980 RO decision, and such was based on 
his anxiety neurosis.

The veteran was admitted to a VA medical center (VAMC)for 
testing secondary to chest pain of an undetermined etiology 
in September 1980.  Medical records from a VAMC, dated since 
1994, show a variety of physical and psychitatric problems.  
In Septermber 1995, the veteran was seen for left leg pain, 
and the impression was diabetes and probable diabetic 
neuropathy.  In November 1995, he was seen with a five-year 
history of complaints of bilateral leg pain.  He also 
complained of right arm pain.  The diagnosis was arthritis.  
In February 1996, the veteran was treated for acute recurrent 
degenerative arthritis of the left toes.  In March 1996, he 
was seen with complaints of painful shoulders.  X-rays 
revealed the presence of degenerative joint disease.  The 
diagnosis was acute degenerative joint disease of the left 
arm.  In June 1996, he was seen with complaints of continued 
pain in the left leg and right shoulder.  The diagnostic 
impressions were diabetes and probable diabetic neuropathy.  
In July 1996, he was seen for symptoms of the upper 
extremities (including hands) and lower extremities, and the 
assessment was degenerative joint disease.  In August 1996, 
he had multiple joint complaints, including of the hands and 
arms, legs, and neck.  A number of treatment records in the 
1990s show the veteran had depression and anxiety.

A November 1997 social history report, prepared by Ken Allen, 
a social worker, contains a recitation of a history provided 
by the veteran.  The report relates that the veteran served 
aboard LST 449 for two years at Guadalcanal, New Hebrides 
Islands, Hawaii, and Tulage.  Aboard the LST 449, he 
reportedly received shrapnel wounds in his right leg and hand 
which could still be seen on his right front shin.  He 
reportedly operating a 20 mm gun and was attacked by two or 
three planes.  The veteran reported he was exposed to leprosy 
in the New Hebrides Islands where he stayed for two months.  
He claimed he had hearing loss and ringing in both ears due 
to use of armament aboard the ships he served on.  He said he 
was given a 30-day leave after contracting jungle rot on 
Guadalcanal.  He related that he had gout of his right foot 
due to the wet weather in the South Pacific.  He also said he 
served aboard US Base Hospital Ship #18 where he helped bring 
wounded, dying, and dead aboard the ship.  He related he 
helped bring casualties aboard LST 449 at Woodlock Island, 
Australia, New Zealand, and the Marianna Islands.  The 
veteran claimed that he still has tactile memories of blood 
on his hands and the memory was so real that he has to wash 
his hands.  He also reported recurrent and intrusive memories 
of the wounded, dying, and dead.  He claimed he had 
nightmares and night sweats of his military activities.  The 
veteran further stated that he was present when the atomic 
bomb was put down the stacks of three ships at one of the 
islands in the Pacific.  His post-service medical history 
included cutting off his right index finger while working for 
the city seven years ago; the finger was reattached.  He said 
a rattlesnake bit him on the right hand when he worked for 
the city, and he claimed he was exposed to chlorine gas while 
working for the city.  The social history report by Mr. Allen 
indicates that a mental status examination was provided.  The 
report lists some 25 disorders to include PTSD, shrapnel 
wound to right leg on LST 449, history of jungle rot, right 
index finger injury, post status rattlesnake bite, arthritic 
joint pain, back pain, lumps on right shin, right foot injury 
in Australia, and right hand numbness.

In December 1997, the veteran filed his current claims for 
service connection.

In support of his claims, the veteran submitted copies of 
personal items from his time in service, including several 
photographs, copies of old Japanese currency, and autographs 
from friends that he served with aboard LST 449.  A US Naval 
Base Hospital #18 pamphlet includes a history of the base 
hospital and a picture of the veteran with his fellow 
shipfitters.  The base hospital was set up near Apra Harbor 
in Guam.  From February 1945 through the end of the war, the 
hospital treated military personnel, as well as Japanese 
prisoners of war. 

In July 1999, the veteran presented testimony at an RO 
hearing.  As to his right leg, he asserted that a Japanese 
plane strafed him while he was aboard a ship in Guadalcanal.  
He said he felt something stinging on his right leg and it 
hurt for a little while, but that he sought no treatment for 
his leg and he had no problems for quite a while.  He said 
that much later his leg felt numb and he now had numbness in 
his foot as well as throbbing in his leg.  He stated that he 
pulled out a little piece of metal on one occasion.  As to 
his right hand, the veteran said that steel was found in his 
right hand at a VAMC.  He stated he could not remember when 
he injured his right hand in service, but it could have been 
while performing maintenance or welding.  He indicated that 
he reported no injury in service.  The veteran also conceded 
that he sustained an injury to his right hand after service, 
and that it was cut wide open.  As to jungle rot, which the 
veteran noted was like athlete's foot, he said the condition 
began while he was stationed in San Diego.  He testified that 
his feet would break out and itch every so often.  However, 
he noted that the condition pretty well cleared up with use 
of salve.  As to his back, the veteran could not recall a 
back injury in service.  However, he noted that he had pain 
on lifting.  He received no treatment during service.  He 
said he saw one doctor several years after his discharge from 
service.  The veteran testified that his back had not gotten 
worse, but it still hurt sometimes; he could not recall if he 
has had treatment.  As to a mental disorder, the veteran 
asserted that he has had problems with his nerves since his 
time in service.  He indicated that he cannot remember all 
that happened in service, but a friend whose name he cannot 
recall was stabbed it Guadalcanal and he had to handle 
casualties.  He said that sometimes at night he can still 
feel blood running between his fingers.  He testified that he 
experienced no actual combat other than the strafing episode 
aboard ship.  As to radiation exposure, the veteran testified 
that he was on an island near Japan when the atomic bomb was 
dropped and he saw white dust.  He said he was not examined 
in service.  The veteran stated that he did not know what 
disabilities he has from the radiation, but since service he 
has been tired and got headaches. 

The veteran was afforded a VA PTSD examination in August 
1999.  The examiner noted that he veteran's claims file and 
medical records were reviewed.  The examination included 
psychological testing and mental status examination.  
Following examination, the VA examiner determined that the 
current evaluation did not support a diagnosis of PTSD.  It 
was noted the veteran certainly had a history of contacts 
regarding depression and anxiety features, but there were 
entries from a number of separate providers from 1977 to 1997 
that indicate that these problems were associated with either 
work stress, physical health problems, or relationship 
issues.  It was noted there was no indication of the 
presentation of PTSD symptoms until the report of Ken Allen 
in November 1997.  Psychological testing did not support the 
diagnosis of PTSD and in fact offered support against the 
diagnosis.  Diagnoses of dysthymia and generalized anxiety 
disorder were found to be supported, as well as a personality 
disorder as the principal diagnosis. 

A May 2000 report of a mental evaluation of the veteran, by 
T. Wright, Ed.D., notes that the veteran was seen for 
evaluation earlier that month, at which time he stated "I've 
got this PTSD."  The veteran reported hallucinations of 
blood on hands secondary to his World War II experience at a 
hospital and on LST ships.  He indicated that he was 
irritable, destroying objects like the television, etc.  He 
also stated that he felt pressured by creditors, and that he 
had numerous physical complaints.  The veteran also said that 
he heard his dead spouse's voice, as well as that of his 
absent son.  Assessments included PTSD by history, rule out 
early dementia (probably vascular type), and depression 
(mentally disabled).

In September 2001, the veteran presented testimony at a Board 
videoconference hearing.  He stated that he had pulled out 
several pieces of shrapnel from his right leg.  As to jungle 
rot, he said he had such skin problem on his feet during 
service, and that he had recurrent problems after service.  
With regard to his back, he noted that he was required to 
lift something heavy during his service in Guadalcanal and 
hurt his back.  He said that he reported the injury to his 
captain but the incident was never recorded.  As to a mental 
disorder, the veteran indicated he believed he had PTSD from 
service.  As to radiation exposure, the veteran testified 
that he was stationed on an island, about 96 to 100 miles 
from Japan, and that when an atomic bomb was set off in Japan 
he could see the mushroom cloud.  He said that a little while 
after that he was assigned to transporting people from a 
hospital ship.  He stated that he was not provided with a 
tagged radioactive detection kit; however, some of the 
doctors aboard the hospital ship wore them.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Pertinent medical records have been 
obtained, and the veteran has been afforded the opportunity 
to supplement the record, to include being afforded personal 
hearings at the RO and Board levels.  A VA examination has 
been provided on the PTSD claim, and under the facts 
presented, a VA examination is not necessary to decide the 
other claims.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttable presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service records show he did not engage in 
combat.  His allegation as to the incurrence of a shrapnel 
wound of the right leg during service is not supported by the 
record.  The Board finds that the veteran did not engage in 
combat, and the liberalizing evidentiary standards set forth 
in 38 U.S.C.A. § 1154(b) and the corresponding regulation, 38 
C.F.R. § 3.304(d), are not for application in this case.



Right leg shrapnel wound, right hand injury,
jungle rot, and back disorder

The service medical records from the veteran's 1942-1945 
active duty are negative for a right leg shrapnel wound (or 
other right leg condition), a right hand injury (or other 
right hand condition), jungle rot (or other skin condition), 
or any back injury (or other back condition).  The 1945 
separation examination is negative as to all these claimed 
disorders.  Medical records from many years after service 
refer to right (and left) lower extremity problems, including 
arthritis, but the records show no residuals of an alleged 
right leg shrapnel wound.  There is evidence of a post-
service right hand injury, but such is not related to 
service.  Jungle rot (i.e., a fungal skin condition) is not 
shown in post-service medical records, but even if it was, 
there is no medical evidence to link it to service.  Any 
current back condition clearly began many years after service 
and was not caused by any incident of service.  The 1997 
social history report by Mr. Allen, a social worker, lists 
these conditions, but this report has no probative value as 
it is merely a recitation of the veteran's self-reported and 
unsubstantiated history.  See Reonal v. Brown, 5 Vet.App. 458 
(1993), Swann v. Brown, 5 Vet.App. 229 (1993).

Even assuming the veteran now has current disorders of the 
right leg, right hand, skin, and back, the weight of the 
credible evidence shows such began many years after service 
and were not caused by any incident of service.  The claimed 
disabilities were not incurred in or aggravated by service.

PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).

One requirement of 38 C.F.R. § 3.304(f) is credible 
supporting evidence that a stressor leading to PTSD occurred 
in service.  Since the veteran did not engage in combat with 
the enemy, such stressor must be established by service 
records or other credible supporting evidence.  Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The veteran 
has not provided independent information to verify a service 
stressor, nor has he provided sufficiently detailed 
information to permit stressor verification through the 
service department.

Another requirement of 38 C.F.R. § 3.304(f) is an acceptable 
medical diagnosis of PTSD.  The veteran's service medical 
records from his 1942-1945 active duty show no psychiatric 
disorder.  He has a history of anxiety and depression since 
the 1970s, many years after service.  The 1997 social history 
report by social worker Mr. Allen lists a diagnosis of PTSD, 
but this diagnosis clearly was not made under the criteria of 
DSM-IV.  The 2000 report by Dr. Wright includes an assessment 
of PTSD "by history" (since the veteran told the doctor that 
he had PTSD), but this report does not purport to diagnosis 
the veteran as having PTSD under the criteria of DSM-IV.  The 
1999 VA examination concluded the veteran did not have PTSD.  
The Board accepts this VA examination as being the most 
probative medical evidence on the subject, as it was based on 
a review of all historical records and thorough examination 
and psychological testing, and it contains detailed rationale 
for the medical conclusion.  See Boggs v. West, 11 Vet. App. 
334 (1998).  The Board finds that the veteran does not have 
an acceptable medical diagnosis of PTSD, and thus service 
connection is precluded.

Radiation exposure

Legal authority, 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), provides a presumption of service connection for 
certain diseases in the case of a radiation-exposed veteran, 
meaning one who was involved in a listed radiation risk 
activity in service, but the veteran was not involved in one 
of the specified radiation risk activities and, moreover, he 
has not identified any disease for which this presumption of 
service connection applies.  Other legal authority, 38 C.F.R. 
3.311, provides procedures for adjudicating service 
connection claims based on exposure to ionizing radiation, 
although the regulation does not provide a presumption of 
service connection.  Ramey v. Gober, 120 F.3d 1239 (Fed.Cir. 
1997).  The veteran has failed to identify any radiogenic 
disease subject to this regulation.  Moreover, there is no 
evidence that he was exposed to ionizing radiation in 
service, let alone evidence of the dosage of any such 
exposure.  

Even if the veteran had been exposed to radiation in service 
(and there is no credible evidence of this), mere exposure to 
radiation is not a disability subject to service connection.  
He has made vague references to being tired and having 
headaches, but he has never clearly specified a diagnosed 
condition claimed to be due to alleged radiation exposure in 
service.  Service connection may only be granted if there 
currently is a disability from a disease or injury in 
service.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Thus, 
service connection for an unspecified disability due to 
alleged radiation exposure is not in order.





Benefit of the doubt

The preponderance of the evidence is against all of the 
veteran's claims for service connection.  Thus the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for residuals of a shrapnel wound of the 
right leg is denied.

Service connection for residuals of a right hand injury is 
denied.

Service connection for jungle rot is denied.

Service connection for a back disability is denied.

Service connection for PTSD is denied.

Service connection for a disability due to radiation exposure 
is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 


